— In a divorce action, the defendant wife appeals from an order of the Supreme Court, Nassau County, dated October 31, 1977, which denied her motion, inter alia, for temporary alimony and counsel fees. Order modified by deleting therefrom the words "in toto”, and substituting therefor, immediately after the word "denied”, the following: "except that the issue of counsel fees is referred to the trial court.” As so modified, order affirmed, without costs or disbursements. .Under the circumstances of this case, the issue of counsel fees should have been reserved for the trial court. Hopkins, J. P., Latham, Damiani and Suozzi, JJ., concur.